Citation Nr: 1646428	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to December 1969.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims service connection for PTSD that he asserts was caused by a stressor that occurred while he was serving onboard the USS HORNET (CV-12) in 1969.  Throughout his appeal, he has consistently stated that the cause of his PTSD was witnessing an accident where he believed a fellow sailor was killed during a lifeboat training exercise.  It is noted that this non-combat stressor has yet to be properly verified, so that it cannot provide a basis for a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993) (Where the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.)  

In a January 2013 memorandum, it was determined that the incident described by the Veteran could not be verified.  It is noted by the Board that the ship logs from the U.S.S. Hornet were searched for the months of June and July 1969, when the ship was engaged in the recovery of the Apollo 11 command module.  During the Board hearing before the undersigned, the Veteran stated that the incident actually occurred during preparation for the recovery of the Apollo 12 command module, which occurred in November 1969.  During the hearing, the Veteran requested that ship logs from October and November 1969 be searched for verification of his stressor.  

In addition, it is noted that a January 2015 lay statement has been submitted from a fellow shipmate of the Veteran, but the information provided is incomplete.  The lay statement does not include the full name of the fellow shipmate, nor does it include information regarding his relationship to the Veteran such as the period of time he served onboard the U.S.S. Hornet.  Under these circumstances, it is found that additional information should be requested.  

Review of the record also shows that the Veteran has been afforded two VA PTSD examinations, one of which found that the Veteran had not met the diagnostic criteria for a diagnosis of PTSD and the other that made a diagnosis of PTSD.  The Board finds that, if attempts to verify the Veteran's stressor are successful and a stressor is confirmed, an additional examination should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the veteran's statement and prior statements of the alleged service stressor to U.S. Army and Joint Services Records Research Center (JSRRC).  The JSRRC should be requested to provide any information available which might corroborate the veteran's alleged stressor during October and November 1969, to include a search of ship logs from these two months.

2.  With any necessary assistance from the Veteran, the AOJ should contact the individual who provided the January 2015 statement and request additional details regarding the incident that the Veteran asserts are the stressor that is the basis of his PTSD, including his full name, service number, rank, duty station onboard the USS HORNET (CVS-12) and complete details regarding the incident.  

3.  If the AOJ verifies the presence of an inservice stressor, a VA examination should be performed by a psychiatrist or psychologist in order to determine the etiology, nature and severity of any psychiatric illness, to include PTSD.  The claims folder must to be made available to the examiner in conjunction with the examination.  All indicated tests are to be conducted.  The AOJ is to inform the examiner that only a stressor which has been verified by the AOJ may be used as a basis for a diagnosis of PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify whether the stressor found to be established by the record was sufficient to produce the PTSD, and whether there is a link between the current symptomatology and confirmed inservice stressor(s).  For any other acquired psychiatric diagnosis, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is of service onset or otherwise related thereto.  A complete rational for any opinion expressed should be included in the examination report.

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

